NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

    KEEFFE TRIKILL BRANCH, a.k.a. BRETT JONES-THEOPHILUS,
                         Petitioner.

                         No. 1 CA-CR 14-0670 PRPC
                             FILED 9-22-2016


    Petition for Review from the Superior Court in Maricopa County
                           No. CR-97-10663
                   The Honorable David B. Gass, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Brett Jones-Theophilus, Veguita, NM
Petitioner Pro Se
                            STATE v. BRANCH
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.


T H U M M A, Judge:

¶1             Petitioner Keeffe T. Branch, a.k.a. Brett Jones-Theophilious
seeks review of the superior court’s order denying his petition for post-
conviction relief, filed pursuant to Arizona Rule of Criminal Procedure 32.1
(2016).1 Absent an abuse of discretion or error of law, this court will not
disturb a superior court’s ruling on a petition for post-conviction relief. State
v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). Finding no such error, this court
grants review but denies relief.

¶2            Branch pled guilty in 1998 to two counts of sexual conduct
with a minor and was sentenced to a one-year prison term followed by
lifetime probation. Branch later rejected probation on the second count and
was sentenced to a two-year prison term in late 1999.

¶3             In 2014, Branch filed with the superior court a petition for writ
of habeas corpus, claiming his convictions were obtained in violation of his
constitutional rights and his sentences exceeded the maximum or were
otherwise not authorized by law. In summarily dismissing the petition, the
superior court issued a ruling that clearly identified, fully addressed and
correctly resolved the claims. Under these circumstances, this court need
not repeat the superior court’s analysis here but, instead, adopt it. See State
v. Whipple, 177 Ariz. 272, 274 (App. 1993) (holding when superior court
rules “in a fashion that will allow any court in the future to understand the
resolution[, n]o useful purpose would be served by this court rehashing the
superior court's correct ruling in [the] written decision”).




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       2
                  STATE v. BRANCH
                  Decision of the Court

¶4   For these reasons, this court grants review but denies relief.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                               3